Name: Commission Regulation (EEC) No 1387/82 of 4 June 1982 amending for the fifth time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/26 Official Journal of the European Communities 5. 6 . 82 COMMISSION REGULATION (EEC) No 1387/82 of 4 June 1982 _ amending for the fifth time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds Regulation (EEC) No 1 665/72 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1757/81 (3), as last amended by Regulation (EEC) No 986/82 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1757/81 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p . 1 . O OJ No L 382, 31 . 12. 1981 , p . 37. O OJ No L 175, 1 . 7 . 1981 , p . 27 . (4) OJ No L 115, 29 . 4 . 1982, p . 18 . 0 OJ No L 175, 2. 8 . 1972, p. 49 . 5 . 6 . 82 Official Journal of the European Communities No L 155/27 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT Amount of heading Description countervailing Country of origin No charge (') ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 2-3 Austria 8-5 Romania 8-5 Other countries (2) II . Three cross hybrids 1-6 Austria 15-1 Hungary 15-1 Other countries (3) III. Single hybrids 18-9 Romania 336 Spain 33-6 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Spain, Hungary, Yugoslavia, USA and Canada. (3) With the exception of Canada, Spain, USA, Yugoslavia and Romania . (4) With the exception of Austria, USA, Yugoslavia, Canada and Hungary.